DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over combination of embodiments One and Two of Matsumoto et al. (US Pub No. 20130334172 A1).  

Regarding Claim 1,
Matsumoto discloses A method of monitoring one or more characteristics of a fluid dispense system, the method comprising: providing a substrate within the fluid dispense system; (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body; cup (substrate holding unit) and liquid discharge pipe (fluid dispense system) is disclosed)

obtaining a camera image of the substrate within the fluid dispense system; (Matsumoto, [0018], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; substrate image with camera is captured)

determining a location of at least one edge of the substrate from the camera image; (Matsumoto, [0018], [0022], discloses a substrate processing apparatus which includes a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body; substrate image with camera is captured) and 

Matsumoto Embodiment One does not explicitly disclose utilizing information regarding the location of at least one edge of the substrate to analyze a placement of the substrate within the fluid dispense system.

Matsumoto Embodiment Two discloses utilizing information regarding the location of at least one edge of the substrate to analyze a placement of the substrate within the fluid dispense system.  (Matsumoto, [0018], [0022], [0034], discloses a substrate processing apparatus which includes a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body; the characteristics of wafer features, including those described above, are often affected by material application and/or removal processes employed during wafer production. Thus, in some embodiments, evaluation/inspection of such features, including feature location, metrology, and/or other characterization is used to control such processes, for quality control, and/or to improve yields, for example. Some embodiment wafer edge inspection systems and methods are useful for measuring the EBR line feature. For reference, an EBR line is indicative of a resist edge formed during an EBR process. Though the terms resist edge, edge of the resist, edge bead removal lines, or EBR lines are generally used interchangeably herein, it should be understood that principles of the present disclosure apply to resist edges and other wafer features formed via a variety of wafer fabrication processes, inclusive of, but not limited to, edge bead removal (EBR) processes. Regardless, in some embodiments, wafer edge monitoring and/or inspection systems and methods help better ensure that wafer processing is precedingly correctly. For example, some embodiments include measuring EBR line position relative to a center of a wafer and/or relative to an edge of the wafer to provide information relating to whether the wafer is being properly centered during EBR processes and/or resist deposition processes; substrate location is determined and substrate image with camera is captured).

Matsumoto Embodiment One discloses the claimed invention except for the location information of the substrate held on substrate holding unit and inside fluid dispense system. Matsumoto Embodiment Two teaches that it is known to determine location of substrate within the liquid dispense system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the location information of the substrate relative to the substrate holding unit (cup) and its distance from edge in order to accurately place the substrate in accurate position for inspection in applications including wafer inspections. 

Regarding Claim 4, 
The combination of Matsumoto Embodiments wherein the placement of the substrate within the fluid dispense system is analyzed in relationship to the location of a cup.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 

Regarding Claim 5, 
The combination of Matsumoto Embodiments determining a location of at least one edge of a cup from the camera image.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 

Regarding Claim 8, 
The combination of Matsumoto Embodiments determining a relationship between the at least one edge of the substrate and the cup.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured)


Regarding Claim 9, 
The combination of Matsumoto Embodiments wherein utilizing information regarding the location of the at least one edge of the substrate to analyze the placement of the substrate within the fluid dispense system comprises determining a relationship between the at least one edge of the substrate and a fixed object of the fluid dispense system.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 


Regarding Claim 10, 
The combination of Matsumoto Embodiments wherein the fixed object is a camera that obtains the camera image.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 


Regarding Claim 11, 
The combination of Matsumoto Embodiments wherein the fixed object is a cup. (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured)


Regarding Claim 12, 
The combination of Matsumoto Embodiments wherein determining a relationship between the at least one edge of the substrate and the fixed object of the fluid dispense system comprises determining distances from the substrate to at least two edges of a cup. (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured).


Regarding Claim 13,
Matsumoto Embodiment One discloses A method of monitoring one or more characteristics of a fluid dispense system, the method comprising: providing a cup within the fluid dispense system; (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body the characteristics of wafer features, including those described above, are often affected by material application and/or removal processes employed during wafer production. Thus, in some embodiments, evaluation/inspection of such features, including feature location, metrology, and/or other characterization is used to control such processes, for quality control, and/or to improve yields, for example. Some embodiment wafer edge inspection systems and methods are useful for measuring the EBR line feature. For reference, an EBR line is indicative of a resist edge formed during an EBR process. Though the terms resist edge, edge of the resist, edge bead removal lines, or EBR lines are generally used interchangeably herein, it should be understood that principles of the present disclosure apply to resist edges and other wafer features formed via a variety of wafer fabrication processes, inclusive of, but not limited to, edge bead removal (EBR) processes. Regardless, in some embodiments, wafer edge monitoring and/or inspection systems and methods help better ensure that wafer processing is precedingly correctly. For example, some embodiments include measuring EBR line position relative to a center of a wafer and/or relative to an edge of the wafer to provide information relating to whether the wafer is being properly centered during EBR processes and/or resist deposition processes; substrate location is determined and substrate image with camera is captured)

obtaining a camera image of the cup within the fluid dispense system; (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured)

determining a location of at least one edge of the cup from the camera image; (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured) and 

	Matsumoto Embodiment One does not explicitly disclose utilizing information regarding the location of at least one edge of the cup to analyze a placement of the cup within the fluid dispense system.

Matsumoto Embodiment Two discloses utilizing information regarding the location of at least one edge of the cup to analyze a placement of the cup within the fluid dispense system.  (Matsumoto, [0018], [0022], [0034], [0050], discloses the characteristics of wafer features, including those described above, are often affected by material application and/or removal processes employed during wafer production. Thus, in some embodiments, evaluation/inspection of such features, including feature location, metrology, and/or other characterization is used to control such processes, for quality control, and/or to improve yields, for example. Some embodiment wafer edge inspection systems and methods are useful for measuring the EBR line feature. For reference, an EBR line is indicative of a resist edge formed during an EBR process. Though the terms resist edge, edge of the resist, edge bead removal lines, or EBR lines are generally used interchangeably herein, it should be understood that principles of the present disclosure apply to resist edges and other wafer features formed via a variety of wafer fabrication processes, inclusive of, but not limited to, edge bead removal (EBR) processes. Regardless, in some embodiments, wafer edge monitoring and/or inspection systems and methods help better ensure that wafer processing is precedingly correctly. For example, some embodiments include measuring EBR line position relative to a center of a wafer and/or relative to an edge of the wafer to provide information relating to whether the wafer is being properly centered during EBR processes and/or resist deposition processes; substrate location is determined and substrate image with camera is captured; in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured)

Matsumoto Embodiment One discloses the claimed invention except for the location information of the substrate held on substrate holding unit and inside fluid dispense system. Matsumoto Embodiment Two teaches that it is known to determine location of substrate within the liquid dispense system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the location information of the substrate relative to the substrate holding unit (cup) and its distance from edge in order to accurately place the substrate in accurate position for inspection in applications including wafer inspections. 

Regarding Claim 14, 
The combination of Matsumoto Embodiments further discloses wherein analysis of the placement of the cup within the fluid dispense system is performed after replacement of the cup to determine if the cup is properly replaced.  (Matsumoto, [0018], [0022], [0034], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding bod;  substrate image with camera is captured). 


Regarding Claim 15, 
The combination of Matsumoto Embodiments determining deviations in a location of the cup based upon the information regarding the location of the at least one edge of the cup.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 

Regarding Claim 16, 
The combination of Matsumoto Embodiments determining a location of at least one edge of a substrate from the camera image; and utilizing information regarding the location of at least one edge of the substrate to analyze a placement of the substrate within the fluid dispense system.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 


Regarding Claim 17, 
The combination of Matsumoto Embodiments wherein determining the location of the at least one edge of the cup from the camera image comprises analyzing an X and/or Y cut plane image detected by the camera.  (Matsumoto, [0042-0044], Figure 1-4, discloses substrate transfer apparatus 13, as illustrated in FIG. 2, a base 57 is movably mounted on a rail 56 constructed on a bottom part of substrate transfer chamber 12, a rotation mechanism 58 is attached to an upper part of base 57, and a table 59 is attached to an upper part of rotation mechanism 58. Further, in substrate transfer apparatus 13, an elevating mechanism 60 is attached to an upper part of a table 59, a substrate holding plate 61 formed in a fork shape is attached to elevating mechanism 60, and substrate holding bodies 62 for holding the substrate are attached to an upper surface of substrate holding plate 61 at a predetermined interval in a circumferential direction along an outer peripheral edge portion of substrate 2. In substrate transfer apparatus 13, a camera 63 serving as a photographing unit is attached to table 59 to be oriented towards substrate holding plate 61. Camera 63 is installed to be oriented towards a region where the peripheral edge portion of substrate 2 is present to photograph substrate 2 and substrate holding body 62. Camera 63 is connected to a control unit 26 to be described below to be driven and controlled by control unit 26. In the meantime, substrate transfer apparatus 8 installed in transfer chamber 9 has the same configuration as that of substrate transfer apparatus 13; the respective substrate processing chambers 14, 15, 16, 17, 18, 19, 20 and 21 have the same configuration, and herein, a configuration of first substrate processing chamber 14 will be described as representative one; substrate processing chamber 14, as illustrated in FIG. 3 to FIG. 5C, includes a substrate holding unit 22 configured to rotate substrate 2 while holding substrate 2 horizontally, a processing liquid supply unit 23 configured to supply a processing liquid to the surface of substrate 2, a processing liquid recovery unit 24 configured to recover the processing liquid supplied to the surface of substrate 2, a photographing unit 25 configured to photograph a holding state of substrate 2, and control unit 26 configured to control substrate holding unit 22, processing liquid supply unit 23, processing liquid recovery unit 24 and photographing unit 25. Control unit 26 controls the respective operations of substrate processing apparatus 1 according to various programs stored in a storage medium 27; substrate image is captured by camera and image is processed in that specific plane X or y plane; Fig. 1-4). 

Regarding Claim 19,
The combination of Matsumoto Embodiments providing an alert when a deviation from an expected cup location is detected.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 


Regarding Claim 20, 
The combination of Matsumoto Embodiments wherein utilizing information regarding the location of the at least one edge of the cup to analyze the placement of the cup within the fluid dispense system comprises determining a relationship between the at least one edge of the cup and a fixed object of the fluid dispense system.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured)


Regarding Claim 21, 
Matsumoto further discloses wherein the fixed object is a camera that obtains the camera image. (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured)

Claim(s) 2-3, 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pub No. 20130334172 A1) in view of deVilliers et al. (US Pub No. 20150147827 A1). The teachings of combination of embodiments of Matsumoto have been discussed previously. 

Regarding Claim 2, 
The combination of Matsumoto embodiments discloses wherein analyzing the placement of the substrate within the fluid dispense system provides information regarding of the substrate within the fluid dispense system.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured).
The combination of Matsumoto embodiments does not explicitly disclose centering of substrate within the fluid dispense system 
deVilliers discloses wherein analyzing the placement of the substrate within the fluid dispense system provides information regarding centering of the substrate within the fluid dispense system.   (deVilliers, [0044], discloses embodiments can be used herein with wet or dry substrate cleaning systems. With wet cleaning systems, the projected light image can assist with center-to-edge temperature uniformity. In some processes in which a liquid is dispensed on a spinning substrate, a thickness of a film is greater toward the center of a substrate as compared to the edge. Techniques herein, however, can help even radial temperature uniformity. Depending on a location of dispense nozzles and dispense arms, an image that is projected in a dispense chamber may be essentially a partial image (e.g. pie-shaped image). Projecting onto only a portion of a substrate can nevertheless be effective especially with a spinning substrate because all of the surface can be irradiated or pass through a projected image. Projecting an image using UV light can further assist with reactivity of chemicals to improve radial reactivity of such chemicals as a spatial light augmentation technique that can be combined, for example, with a UV lamp directly providing most of the irradiation. Note that for UV light augmentation and projection, optics should be selected that enable UV transmission, such as quartz, calcium fluoride, or other transparent conducting media; center of substrate information such as temperature inside the fluid dispense system is determined compared to its edge) 
The combination of Matsumoto embodiments discloses the claimed invention except for the centering of substrate within the fluid dispense system. deVilliers teaches that it is known to determine center location information of substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the location information of substrate, as taught by deVilliers in order to improve the wafer inspections where heat methods are used and center portion of the substrate differ in color and intensity compared to the edge of the substrate or wafer holding unit or where they are rotating with respect to center. 

Regarding Claim 3, 
The combination of Matsumoto and deVilliers further discloses wherein centering information is provided with relationship to a cup of the fluid dispense system.  (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). 

Regarding Claim 6, 
Matsumoto further discloses wherein analyzing the placement of the substrate within the fluid dispense system provides information regarding centering of the substrate within the fluid dispense system.  (deVilliers, [0044], discloses embodiments can be used herein with wet or dry substrate cleaning systems. With wet cleaning systems, the projected light image can assist with center-to-edge temperature uniformity. In some processes in which a liquid is dispensed on a spinning substrate, a thickness of a film is greater toward the center of a substrate as compared to the edge. Techniques herein, however, can help even radial temperature uniformity. Depending on a location of dispense nozzles and dispense arms, an image that is projected in a dispense chamber may be essentially a partial image (e.g. pie-shaped image). Projecting onto only a portion of a substrate can nevertheless be effective especially with a spinning substrate because all of the surface can be irradiated or pass through a projected image. Projecting an image using UV light can further assist with reactivity of chemicals to improve radial reactivity of such chemicals as a spatial light augmentation technique that can be combined, for example, with a UV lamp directly providing most of the irradiation. Note that for UV light augmentation and projection, optics should be selected that enable UV transmission, such as quartz, calcium fluoride, or other transparent conducting media; center of substrate information such as temperature inside the fluid dispense system is determined compared to its edge) (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). Additionally, the rational and motivation to combine the references Matsumoto and deVilliers as applied in claim 2 apply to this claim. 


Regarding Claim 7, 
Matsumoto further discloses wherein centering information is provided with relationship to the cup of the fluid dispense system.  (deVilliers, [0044], discloses embodiments can be used herein with wet or dry substrate cleaning systems. With wet cleaning systems, the projected light image can assist with center-to-edge temperature uniformity. In some processes in which a liquid is dispensed on a spinning substrate, a thickness of a film is greater toward the center of a substrate as compared to the edge. Techniques herein, however, can help even radial temperature uniformity. Depending on a location of dispense nozzles and dispense arms, an image that is projected in a dispense chamber may be essentially a partial image (e.g. pie-shaped image). Projecting onto only a portion of a substrate can nevertheless be effective especially with a spinning substrate because all of the surface can be irradiated or pass through a projected image. Projecting an image using UV light can further assist with reactivity of chemicals to improve radial reactivity of such chemicals as a spatial light augmentation technique that can be combined, for example, with a UV lamp directly providing most of the irradiation. Note that for UV light augmentation and projection, optics should be selected that enable UV transmission, such as quartz, calcium fluoride, or other transparent conducting media; center of substrate information such as temperature inside the fluid dispense system is determined compared to its edge) (Matsumoto, [0018], [0022], [0050], discloses in processing liquid recovery unit 24, a cover 50 formed in a ring shape is attached to the upper part of table 29 through a post 51, and a cup 52 being open toward an upper side and connected to a liquid discharge pipe (not illustrated) is disposed around table 29. Processing liquid recovery unit 24 surrounds substrate 2 disposed on table 29 with the cover 50 and cup 52 to prevent scattering of the processing liquid and recover processing liquid; a substrate processing apparatus which includes: a substrate holding unit configured to hold a substrate, a camera configured to photograph a region where a peripheral edge portion of the substrate is present when the substrate is properly held by the substrate holding unit, and a control unit configured to determine a holding state of the substrate held by the substrate holding unit based on an image photographed by the camera; the control unit determines the substrate holding state based on a distance between the peripheral edge portion of the substrate and a cup installed around the substrate holding body substrate image with camera is captured). Additionally, the rational and motivation to combine the references Matsumoto and deVilliers as applied in claim 2 apply to this claim.

Regarding Claim 18, 
Matsumoto does not explicitly disclose wherein determining the location of the at least one edge of the cup from the camera image comprises identifying differences in intensity, color and/or greyscale of the camera image.  
deVilliers discloses Regarding Claim 18, 
deVilliers discloses wherein determining the location of the at least one edge of the cup from the camera image comprises identifying differences in intensity, color and/or greyscale of the camera image.  (deVilliers, [0029],[0040], discloses when applied to substrate heating applications, can increase temperature uniformity. Heat output from a given projected image depends on its intensity, pattern, and/or color. For example, a point location with no light projection will have 0% heat increase, a space receiving a grey light can have a 50% relative heat increase, while areas with full light projection result in 100% increase of possible heat available; [0040] A given light image projected onto a substrate can be based on intensity (greyscale) and/or frequency (on and off). Available DLP mirrors can be switched on and off up to ten thousand times per second with over one thousand shades of grey. FIG. 8 illustrates how grey scale and frequency based light projection can be used to achieve a desired change in temperature at point locations on a substrate. Note that a temperature change potential is dependent on output or intensity of a given light source. With no light projected on a given spot there will be no change in surface temperature. With full light projected on the given spot there will be an increase in temperature that is 100% of the possible temperature change available based on a given lamp intensity and based on type of material being heated. A temperature change between 0% and 100% will typically be proportional to a grey scale intensity. Frequency-based light projection can cycle projection of full light intensity projection and no light projection. The shorter the interval between light projection on a given spot, the more a corresponding local temperature can be increased; color, intensity values of pixels change according to substrate heat temperature and location is determined compared to edge and substrate holding unit by comparing the intensity and color distribution of the pixel values in image of its color, intensity or grey scale values). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110054659 A1
US 7486878 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661